Case 2:16-cv-02805-MCA-LDW Document 194 Filed 05/21/19 Page 1 of 1 PageID: 7188




                                                                                     Marshall R. King
                                                                                     Direct: +1 212.351.3905
                                                                                     Fax: +1 212.351.5243
                                                                                     MKing@gibsondunn.com




   May 21, 2019


   VIA ECF

   The Honorable Leda Dunn Wettre
   United States District Court
   District of New Jersey
   Martin Luther King, Jr. Federal Building & Courthouse
   50 Walnut Street
   Newark, NJ 07101

   Re:    Roofers' Pension Fund v. Papa, et al., Civil Action No. 2:16-cv-2805 (MCA)(LDW)

   Dear Judge Wettre:

   Gibson, Dunn & Crutcher LLP (“Gibson Dunn”) represents Defendant Joseph C. Papa in the
   above-captioned matter. This letter is to inform the Court that Goutam Jois has withdrawn as
   counsel for Mr. Papa because he has left the employment of Gibson Dunn. Gibson Dunn
   will continue to represent Mr. Papa in this matter.

   This change will not prejudice any of the parties involved. Upon endorsement of this letter
   by the Court, the Clerk of the Court will terminate the appearance of Mr. Jois.

   Respectfully,



   /s/ Marshall R. King
   Marshall R. King


   cc: All Counsel of Record (Via CM/ECF)
